Citation Nr: 0836171	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to February 
14, 2006.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
from February 14, 2006.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.

In August 2003, the RO denied service connection for right 
knee disability.  The veteran filed a notice of disagreement 
(NOD) in August 2003, and the RO issued a statement of the 
case (SOC) in March 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in April 2004.

In April 2004, the RO granted service connection for PTSD, 
and assigned a 30 percent rating.  The veteran filed a NOD as 
to the assigned rating in November 2004, and the or issued a 
SOC in September 2005.  The veteran filed a substantive 
appeal (via a VA Form 9) in September 2005.

In August 2005, the veteran testified during a hearing before 
a decision review officer (DRO) at the RO; a transcript of 
that hearing is of record.  This hearing testimony related 
only to the claim for service connection for a right knee 
disability, and not the PTSD claim.  During the hearing, the 
veteran withdrew his appeal as to the separate issue of an 
increased rating for his service-connected bilateral 
frostbite of the feet.  Notwithstanding this withdrawal, the 
RO in a July 2008 rating decision continued the separate 30 
percent ratings for each disability.  However, the veteran 
has not filed a NOD as to this decision; therefore, this 
issue is, in any event, not before the Board.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.200, 20.201, 
20.302(a) (2007).

In an April 2008 rating decision, the RO assigned a higher, 
70 percent, for the veteran's PTSD to 70 percent, effective 
February 14, 2006 (the date of a VA PTSD examination).  

Inasmuch as the appeal for higher rating for PTSD involves 
disagreement with the initial rating assigned following the 
grant of service connection, the Board has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Moreover, although the RO assigned a higher 
rating during the pendency of the appeal, as higher ratings 
for PTSD are assignable for each time period, and the veteran 
is presumed to seek the maximum available benefit, the matter 
of an initial rating in excess of 30 percent prior to 
February 14, 2006 and for a rating in excess of 70 percent 
from that date remain for appellate consideration. See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

April and May 2008 supplemental SOCs (SSOCs) reflect the RO's 
continued denial of the claims for service connection for 
right knee disability and for higher ratings for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran engaged in combat with the enemy, and his 
testimony regarding his in-service right knee injury is 
consistent with the circumstances of his service.

3.  The only probative medical evidence on the question of 
whether there exists a medical nexus between the veteran's 
right knee disability and his in-service right knee injury 
weighs in favor of the claim.

4.  For the period prior to February 14, 2006, the veteran's 
PTSD was manifested by anxiety, depression, sleep impairment, 
and mild memory loss; these symptoms reflect that the 
veteran, who is retired, is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.

5.  From February 14, 2006, the veteran's PTSD has been 
manifested by an inability to establish and maintain 
effective relationships with individuals other than his wife 
and children; these symptoms reflect significant social 
impairment, but not total impairment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for right knee disability 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for an initial rating in excess of 30 
percent for PTSD, prior to February 14, 2006, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

3.  The criteria for a rating in excess of 70 percent for 
PTSD, from February 14, 2006, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006-2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In view of the Board's favorable disposition of the claim for 
service connection for right knee disability, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

As to the claims for an initial rating in excess of 30 
percent for PTSD prior to February 14, 2006, and a rating in 
excess of 70 percent from that date, a pre-rating May 2004 
letter provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection for PTSD (as it then was), as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The May 2004 letter also included a specific request that the 
veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  

In addition, a May 2004 letter as to the veteran's claim for 
increased ratings for his bilateral frostbite of the feet 
indicated that, to establish entitlement to an increased 
rating for a service-connected disability, the evidence must 
show that the service-connected disability has gotten worse.  
To the extent that the May 2004 letter as to a disability 
other than the one at issue in this appeal did not satisfy 
the first element of proper VCAA notice, the Board notes that 
written statements of the veteran and his representative, to 
include the November 2004 NOD, in which the veteran's 
representative contended that the PTSD rating did not 
adequately reflect the severity of the incidents or events in 
which he participated or witnessed, demonstrated an awareness 
of what was necessary to substantiate his claims for higher 
ratings for PTSD.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

The Board also notes that the September 2005 SOC (and, later, 
the April 2008 SSOC) set forth the criteria for higher 
ratings for PTSD as reflected in the general rating formula 
for mental disorders (which suffices, in part, for 
Dingess/Hartman).  A May 2008 letter also generally informed 
the veteran how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  

After issuance of the above-described notice, and opportunity 
for the veteran to respond, the June 2008 SSOC reflects 
readjudication of the claims.  Hence, although most of the 
notice was provided after the RO's April 2004 initial 
adjudication granting service connection and assigning a 30 
percent rating, the veteran is not shown to be prejudiced by 
the timing of the later notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims for higher ratings for PTSD.  
Pertinent medical evidence associated with the claims file 
consists of the veteran's service medical records, post-
service private medical records, VA outpatient treatment 
(VAOPT) records, and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims for higher ratings for 
PTSD, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims for 
higher ratings for PTSD.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims for higher ratings for 
PTSD, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service. 38 C.F.R. 
§ 3.303(d) (2007).

In an April 2002 statement and during the August 2005 RO 
hearing, the veteran claimed that he injured his right knee 
in December 1944 while jumping to avoid enemy fire when 
getting water for his fellow servicemen trapped in trenches 
near the Ruhr river (parts of which are in Germany).  While 
the veteran's service medical records do not document the 
occurrence of, or treatment for any right knee injury, the 
veteran's report of separation indicates that he received the 
Combat Infantry Badge and served in, among other places, the 
Rhineland, which is near the Ruhr river.  Thus, the evidence 
reflects that the veteran engaged in combat.  See 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2008).

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection. See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.304(d) (2007); see 
generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  This 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
Thus, although there is no objective evidence to support that 
the veteran injured his right knee in service, the Board 
accepts the veteran's assertions of an in-service right knee 
injury as credible and consistent with the circumstances of 
his service.

In addition, March 2001 Shore Memorial Hospital records 
reflect that the veteran was admitted to the hospital with 
right knee osteoarthritis and underwent total right knee 
replacement surgery.  Thus, the remaining matter for 
consideration is whether the veteran's current right knee 
disability is related to his in-service right knee injury.  

There is only one medical opinion on this issue.  In a 
November 2006 letter, Dr. Zabinski wrote that he had treated 
the veteran since March 2001 and had "reviewed medical 
documentation with regard to a service related injury that 
the patient sustained to his right knee in December of 
1944."  He concluded that, "within a reasonable degree of 
certainty," the veteran's December 1944 right knee injury 
"did significantly contribute to the subsequent development 
of right knee osteoarthritis and degenerative joint disease 
and ultimately therefore led to the need for right total knee 
replacement."  

As noted by the RO in April 2008 SSOC, Dr. Zabinski did not 
specify which "medical documentation" he was referring to, 
as there is no medical documentation of the veteran's in-
service right knee injury.  However, even if Dr. Zabinski was 
relying on the veteran's history of the in-service right knee 
injury, such reliance only warrants the discounting of a 
medical opinion in certain circumstances, such as when the 
opinions are contradicted by other evidence in the record or 
when the Board rejects the statements of the veteran.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, 
as noted, the Board has found the veteran's statements to be 
credible and consistent with the circumstances of his combat 
service.  Therefore, Dr. Zabinski's reliance on the veteran's 
testimony in this regard does not warrant discounting his 
opinion.  Moreover, the veteran complained of knee stiffness 
during the April 1946 VA examination and knee pain during the 
July 1947 VA examination.  Thus, while Dr. Zabinski did not 
clearly explain the rationale for his opinion, the veteran's 
knee symptomatology shortly after discharge from service 
supports his conclusion that the veteran's current right knee 
disability is related to service.  

Therefore, Dr. Zabinski's conclusion of a nexus between the 
veteran's right knee disability and service is entitled to 
some  probative weight.  Moreover, there is no contrary 
medical opinion of record.  As noted by the veteran's 
representative in a March 2008 letter, the veteran was 
physically unable to attend the scheduled VA orthopedic 
examination, and requested that the case be decided on the 
evidence of record.  As such, the only probative medical 
evidence on the question of whether there exists a medical 
nexus between the veteran's right knee disability and his in-
service right knee injury weighs in favor of the claim.

In light of foregoing, the Board finds that the criteria for 
service connection for right knee disability are met.



B.  Higher Ratings for PTSD

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found, as was done by the RO in 
this case) is required.  See Fenderson, 12 Vet. App. at 126.

The veteran's PTSD ratings have been assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411, applicable to PTSD.  The 
Board notes, however, that psychiatric disabilities other 
than eating disorders are actually rated pursuant to the 
criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 
(2007).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF)  score. According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995). However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
ratings assigned.  See 38 C.F.R. § 4.126(a) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that criteria for an 
initial rating in excess of 30 percent prior to February 14, 
2006, and for  rating in excess of 70 percent from that date, 
have not been met.

1.  Period prior to February 14, 2006 

Collectively, the medical evidence reflects that, prior to 
February 14, 2006, the veteran's PTSD symptoms were 
manifested by anxiety, depression, sleep impairment, and mild 
memory loss; these symptoms reflect that the veteran, who 
retired in 1984, is generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal.

At no point during the period in question had the objective 
evidence shown that the veteran's overall PTSD symptomatology 
met the criteria for a rating in excess of 30 percent.  In 
this regard, the medical evidences does not reflect that the 
veteran had circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; or other symptoms that are 
characteristic of a 50 percent rating.

Rather, a September 2003 VAOPT note indicates that on mental 
status examination, the veteran was neat and clean, alert and 
awake, oriented to year and month, with coherent speech, an 
anxious and congruent affect, good insight and judgment, no 
suicidal or homicidal ideation, and grossly intact recent and 
remote memory (with three mistakes on serial 7 testing 3/3 on 
5 minute memory testing, and ability to name the previous 5 
Presidents with some prompting).

Similarly, on February 2004 VA examination, the veteran's 
thought processes were logical, and there were no delusions 
or hallucinations, although the veteran did indicate he heard 
people rattling his bedroom window and investigated when he 
saw a shadow.  There was no evidence of suicidal or homicidal 
thoughts or plans.  The veteran was alert and oriented to 
time, place, and person, and was managing his basic 
activities of living well.  Although the veteran complained 
of deteriorating short term memory, he did well on the memory 
portion of the examination.  There were no indications of 
obsessive or ritualistic behaviors or thoughts.  Moreover, 
although the veteran indicated he had a history of panic 
attacks, he had not experienced panic attacks in the past 
year.  The veteran did indicate that he experienced anxiety, 
depression, difficulty falling and staying asleep (waking up 
from dreams every one to two hours and having trouble falling 
back asleep), and recurrent nightmares and flashbacks from 
his combat service.  The examiner also indicated that the 
veteran's ability to connect with others and establish 
friendships "has been severely compromised," he had a 
history of not getting along with co-workers in his earlier 
employment years, was very uneasy with crowds, was 
hypervigilant, and that his speech was "slurred."

A December 2003 Vet Center letter and April 2004 addendum 
also addressed the severity of the veteran's PTSD.  The 
December 2003 letter indicates that the veteran had 
nightmares of explosions and was unable to sleep or rest 
because he is still disturbed by his military experience.  
The Vet Center readjustment counseling therapist concluded 
that the veteran had chronic severe PTSD and was impaired in 
multiple spheres, although she did not indicate the basis for 
these conclusions.  The April 2004 addendum notes the 
veteran's nightmares, flat affect, depression, numbed 
emotional response, difficulty concentrating and short-term 
memory loss since combat.  The Vet Center social worker also 
noted that the veteran lived isolated with his wife without 
close friends and that social relationships were limited to 
occasional visits from his children and grandchildren, and 
concluded that he "experiences severe limitation with social 
activities."

A September 2004 VAOPT note indicates that the veteran was 
guarded on examination, reported his marriage had always been 
emotionally distant and full of conflict which he attempted 
to avoid, and he had few or no friends.  The VA physician 
concluded that the veteran's ability to form and maintain 
satisfying interpersonal relationships had been severely 
impaired by his PTSD.  The physician also noted occupational 
impairment, but did not discuss the fact that the veteran had 
been retired for many years.

September and December 2005 VAOPT notes indicate that the 
veteran's speech was coherent, he was concerned regarding 
nightmares and awakenings, and denied suicidal or homicidal 
ideation or plan, and medication was helping with 
hyperarousal, hypervigilance, irritability, and flashbacks.  
The December 2005 VAOPT note also indicates that on min-
mental state examination, the veteran's results were 4/5 as 
to time, 5/5 as to place, and 3/3 as to both immediate and 
delayed recall.

The evidence thus reflects that, for the period prior to 
February 14, 2006, the veteran's PTSD symptoms were primarily 
those listed in the criteria for a 30 percent rating, such as 
depression, anxiety, and mild memory loss, and he was 
generally functioning satisfactorily, but there were no 
symptoms such as the circumstantial, circumlocutory, or 
stereotyped speech (as opposed to the slurred speech noted by 
the February 2004 VA examiner), panic attacks, or impaired 
judgment or abstract thinking required for a 50 percent 
rating.  Moreover, while the veteran complained of memory 
problems, examination findings with regard to short and long 
term memory were normal, thus indicating that the veteran had 
the mild memory loss listed in the criteria for a 30 percent 
rating rather than the impairment of short-term and long-term 
memory reflected in criteria for a 50 percent rating.  

This conclusion is supported by the GAF scores of 57 on 
September 2003 mental status examination and 65 on the 
February 2004 VA examination.  Under the DSM-IV, GAF scores 
between 51 and 60 indicates moderate symptoms, (e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational or 
school functioning (e.g. having few friends or having 
conflicts with peers or co-workers.  GAF scores between 61 
and 70 are indicative of some mild symptoms (e.g., depressed 
mood, mild insomnia and occasional panic attacks) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Thus, the veteran's GAF scores 
at the higher end of the 51-60 scale and in the middle of the 
61 to 70 scale are consistent with a 30 percent rating.  The 
December 2003 Vet Center letter indicates "serious symptoms 
for GAF," but the author did not identify a particular 
score, and the April 2004 Vet Center addendum deferred an 
Axis V GAF score. 

Therefore, while the veteran's PTSD manifested some symptoms 
listed among the criteria for a 50 percent rating, such as 
flattened affect and difficulty in establishing and 
maintaining effective social relationships during the period 
in question, the veteran's overall disability picture more 
nearly approximated the criteria required for a 30 percent 
rating.  See 38 C.F.R. § 4.7 (2007).  As the criteria for the 
next higher, 50 percent, rating have not been met during this 
period, it logically follows that the criteria for any even  
higher rating (70 or 100 percent) likewise are not met during 
this time frame.

2.  Period since February 14, 2006

The medical evidence reflects that, since February 14, 2006, 
the veteran's PTSD has been manifested by symptoms indicating 
an inability to establish and maintain effective 
relationships with individuals other than his wife and 
children; these symptoms reflect significant social 
impairment, but not total impairment.

At no point during the period in question had the objective 
evidence shown that the veteran's overall symptomatology met 
the criteria for a rating in excess of 70 percent.  In this 
regard, the medical evidences does not reflect that the 
veteran had total impairment due to symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or significant memory loss.

Rather, on February 2006 VA examination, the veteran 
indicated that he had been married for 54 years and had a 
close relationship with his wife and children.  On 
examination, the veteran had a constricted affect, anxious 
and distressed mood, was easily distracted and unable to do 
serial 7s but could spell a word forward and backward.  He 
was oriented to person, time, and place, with logical, goal 
directed thought process, normal judgment and insight, no 
delusions, and ruminations in thought content.  Sleep 
impairment was described as mild.  There were auditory 
hallucinations, no inappropriate or obsessive or ritualistic 
behavior, and panic attacks when exposed to crowds.  There 
was good impulse control, no suicidal thoughts, the veteran 
was able to maintain minimal personal hygiene and had no 
problem with the activities of daily living.  Recent and 
remote memory were normal, with immediate memory mildly 
impaired.  The VA examiner concluded that the veteran 
suffered from re-experiencing war events, causing symptoms 
including avoidance and increased arousal which in turn 
caused significant distress or impairment in social 
functioning.  The assigned GAF score was 60.

VAOPT notes from June 2006 similarly indicate that speech was 
coherent, there was no suicidal ideation or plan, the veteran 
indicated he was "functioning okay," recent memory was 
grossly intact, and the veteran suffered from intrusive 
recollections and nightmares, often exacerbated by exposure 
to stress.

Thus, while the veteran's PTSD symptoms had increased 
somewhat from February 14, 2006, with significant social 
impairment warranting a 70 percent rating, he did not have 
any of the symptoms of total impairment listed among the 
criteria for a higher, 100 percent rating, to include gross 
impairment of thought, persistent delusions or 
hallucinations, inability to perform activities of daily 
living, disorientation, or memory loss.  Moreover, as the GAF 
score of 60 assigned by the February 2006 VA examiner is 
indicative of no more than moderate symptoms or moderate 
difficulty in social, occupational or school functioning, 
such score represents even less impairment than contemplated 
in assigned 70 percent rating; hence, the score  for this 
period.

Based on the foregoing, the Board finds that, since February 
14, 2006, the veteran's PTSD symptomatology has more nearly 
approximated the criteria for the 70 percent rather than a 
100 percent rating for the period.

3.  Each Period

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the July 28, 2003 effective date of the grant of 
service connection has the veteran's PTSD reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the September 2005 
SOC).  As noted, the veteran has been retired since 1984,  
and there is no indication that this disability has markedly 
interfered with employment (i.e., beyond that contemplated in 
the assigned rating at each stage).  Moreover, the veteran 
specifically indicated during the February 2006 VA 
examination that he has not been hospitalized for a mental 
disorder.  Thus, his PTSD has not been shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
noted above, the Board finds that the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board concludes that there is 
no basis for additional staged rating of the veteran's PTSD, 
pursuant to Fenderson, and that the claims for  an initial 
rating in excess of 30 percent for this disability prior to 
February 14, 2006, and for a rating in excess of 70 percent 
from that date, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 
(20007Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right knee disability is granted.

An initial rating in excess of 30 percent for PTSD, prior to 
February 14, 2006, is denied.

A rating in excess of 70 percent for PTSD, from February 14, 
2006, is denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


